33 So.3d 891 (2010)
In re Jelpi P. PICOU, Jr.
No. 2010-OB-0713.
Supreme Court of Louisiana.
April 27, 2010.

ORDER
In February 2010, respondent pled guilty to five counts of theft. He now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel ("ODC") has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Jelpi P. Picou, Jr., Louisiana Bar Roll number 18746, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Jelpi P. Picou, Jr. for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Jelpi P. Picou, Jr. shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana